IN THE SUPREME COURT OF PENNSYLVANIA
                              MIDDLE DISTRICT


HEIDI BRUSH,                               : No. 196 MAL 2022
                                           :
                   Petitioner              :
                                           : Petition for Allowance of Appeal
                                           : from the Order of the Superior Court
             v.                            :
                                           :
                                           :
LELAND FELDMAN,                            :
                                           :
                   Respondent              :


                                    ORDER



PER CURIAM

     AND NOW, this 6th day of July, 2022, the Petition for Allowance of Appeal is

DENIED.